UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4581


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHERWIN ANTWAIN CARTER, a/k/a Peetey Weeze,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Bruce H. Hendricks, District Judge. (4:15-cr-00095-BHH-3)


Submitted: June 30, 2017                                          Decided: July 18, 2017


Before NIEMEYER, MOTZ, and HARRIS, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam opinion.


Bradley M. Kirkland, BRADLEY M. KIRKLAND, LLC, Columbia, South Carolina, for
Appellant. Alfred William Walker Bethea, Jr., Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sherwin Antwain Carter pleaded guilty, pursuant to a Fed. R. Crim. P. 11(c)(1)(C)

plea agreement, to possession with intent to distribute cocaine base, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(C) (2012).     The parties agreed to a 96-month term of

imprisonment, and the district court accepted the plea and sentenced Carter accordingly.

Appellate counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning whether Carter was properly sentenced. Although notified of his right to do

so, Carter did not file a pro se supplemental brief, and the Government elected not to

respond to the Anders brief. We affirm in part and dismiss in part

       Generally, we review a defendant’s sentence “under a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). “However, not all

sentences are subject to appellate review.” United States v. Williams, 811 F.3d 621, 622-

23 (4th Cir. 2016). In this case, we lack jurisdiction to review Carter’s sentence because

it was imposed in accordance with the terms of his Rule 11(c)(1)(C) plea agreement and

was neither based on a Sentencing Guidelines range nor imposed in violation of law. See

id. at 623-25.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore dismiss Carter’s challenge to

his sentence of imprisonment and affirm the remainder of the district court’s judgment.

This court requires that counsel inform Carter, in writing, of the right to petition the

Supreme Court of the United States for further review. If Carter requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

                                            2
move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Carter.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                             3